Case: 1:19-cv-00145-DAP Doc #: 353 Filed: 06/03/19 1 of 1. PagelD #: 10301

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DIGITAL MEDIA SOLUTIONS, LLC, Case No. 1:19-cv-145
Plaintiff, JUDGE DAN AARON POLSTER
V. MAGISTRATE JUDGE

THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, et ai.

Defendants. ORDER

)
)
)
)
)
)
)
)
)
)

On or before June 5, 2019, Receiver Mark Dottore (“the receiver”) must file an
explanation regarding the destruction of educational and training files of the Georgia School of
Professional Psychology - Argosy University, Atlanta Campus. The receiver’s explanation must
include a statement regarding whether the unavailability of the training files is, in any way, a
fault or responsibility of the students, and a statement as to whether there is any recourse
available to either the receiver or the students against the entity that destroyed the student
training files.

IT IS SO ORDERED.
Dated: June 3, 2019

mas M. er
United States Magistrate Judge
